DETAILED ACTION
1.          Claims 1, 2, 7-15, 17, 18, 20, 42, and 44 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Priority
4.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Allowable Subject Matter
5.          Claims 1, 2, 7-15, 17, 18, 20, 42, and 44 are allowed.
a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least determining a candidate transmission position when a channel is idle before the candidate transmission position as a starting transmission position for transmission of a UL signal, and wherein, for each candidate transmission position, the determination regarding whether the channel is idle before the candidate transmission position is made according to the following method:
     starting detection of at least one of a total power level or a predetermined characteristic signal level on the present channel at a predetermined advance prior to the candidate transmission position, when the total power level is less than a first predetermined threshold and/or the predetermined characteristic signal level is less than a second predetermined threshold within a predefined duration, determining that the channel is idle before the candidate transmission position, or when the total power level is not less than the first predetermined threshold and the predetermined characteristic signal level is not less than the second predetermined threshold within the predefined duration, determining that the channel is busy before the candidate transmission, as described in independent claims 1 and 42.
           A completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least determining a starting transmission position for a UL signal in a UL subframe, wherein determining the starting transmission position for the UL signal in the UL subframe specifically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0262282 A1 to Yang et al. at [0007], [0009-0010], [0131], [0135-0136], [0156-0158], [0161-0162], [0174-0184].

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 11, 2021